DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 December 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (2019/0347994; hereinafter Lin) in view of Kasai (2013/0038585).

Regarding claim 1, Lin discloses a plurality of pixel drive circuits (Comprising 70 of Figure 6) forming part of an array of emissive elements [0050], wherein 
the plurality of pixel drive circuits are disposed to form a plurality of rows (“...L...” rows each extending in direction of relative alignment among e.g. R1C1 and R1CM, wherein “...L...” is equal to or greater than four) and a plurality of columns (“...M...” columns each extending in direction of relative alignment among e.g. R1C1 and RLC1, wherein “...M...” is equal to or greater than four), and wherein 
the plurality of pixel drive circuits (Comprising 70) are organized into sets of pixel drive circuits (Comprising 72), each set comprising at least one pixel drive circuit (Comprising 80), and wherein 
each of the pixel drive circuits (Comprising 80) comprises a circuit (Comprising 270 of Figure 13) operative to deliver a current [0108] at a predetermined voltage (Comprising 247; [0103]: High bit of aforementioned voltage) to an emissive device (Comprising 230) and a memory circuit (Comprising 78) operative to receive modulation data (Corresponding to at least one of 90, 92 of Figure 6) and to use same to modulate the current output of the pixel drive circuit (Data stored and output from memory regulates transmitted current [0119] with a matched value [0121]).

Lin does not explicitly disclose the circuit wherein a FET of a set of pixel drive circuits shares a common well with other FETs of similar function in the same set of pixel drive circuits positioned therein, such that the variance of the threshold voltages of those FETs is substantially reduced.
In the same field of endeavor, Kasai discloses rows and columns of OLED pixel circuits [0053] wherein a FET (Figure 6: e.g. 122) of a set of pixel drive circuits (e.g. 110) shares a common well (Figure 5: e.g. 104) with other FETs (e.g. 124, 126) of similar function in the same set of pixel drive circuits positioned therein (As switching [0054] and driving [0056] transistors in a same pixel circuit).  Applying a single value of substrate potential to each among the transistors formed in a common well is used to stabilize the driving transistor and its current transmission [0078].  This methodology used to “...stabilize...” are known to substantially reduce FET threshold voltage variance1, as claimed.  These are among measures by which less image noise is transmitted to the display when operating the driving circuit [0011].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the circuit of Lin to be modified wherein a FET of a set of pixel drive circuits shares a common well with other FETs of similar function in the same set of pixel drive circuits positioned therein, such that the variance of the threshold voltages of those FETs is substantially reduced, in view of the teaching of Kasai, to transmit less image noise.

Regarding claim 2, Lin in view of Kasai discloses the plurality of pixel drive circuits of claim 1.  
Lin does not expressly state the circuit being provided wherein the common well is shared among a m columns by n rows set of pixel drive circuits, m comprising an integer greater than one and n comprising an integer equal to or greater than one.
However, the OLED pixel circuits of Kasai [0053] are formed in a common well (104 of Figure 5) extending across the display region (100 of Figure 4; [0045]), comprising at least the example (Figure 3) of nine columns (114 carrying Vd{1} interpreted as 1st, 114 carrying Vd{n} interpreted as ninth) and five rows (112 carrying Gwr{1} interpreted as first, 112 carrying Gwr{1} interpreted as fifth), which are respectively greater than the claimed m (greater than one) columns and n (equal to or greater than one) rows.  These are among the measures by which less image noise is transmitted to the display when operating the driving circuit [0011].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the circuit of Lin to be modified wherein the common well is shared among a m columns by n rows set of pixel drive circuits, m comprising an integer greater than one and n comprising an integer equal to or greater than one, in view of the teaching of Kasai, to transmit less image noise.

Regarding claim 3, Lin in view of Kasai discloses the plurality of pixel drive circuits of claim 2.  Lin discloses circuit wherein the number of rows is greater than one (Figure 6: Example of at least first {comprising R1C1} through fourth {comprising RLC1} rows).

Regarding claim 4, Lin in view of Kasai discloses the plurality of pixel drive circuits of claim 1.  Lin discloses circuit wherein the number of pixel drive circuits in a set of pixel drive circuits is a plurality (Figure 6: The three sub/pixels 72R, 72G and 72B are constituent elements of a single instance of 70).
Lin does not expressly state the circuit being provided wherein the common well of a set of pixel drive circuits occupies part of at least one row of pixel drive circuits.
However, OLED pixel circuits of Kasai [0053] are formed in a common well (104 of Figures 4, 5) extending across the display region (100 of Figures 3, 4; [0045]), which is shown to comprise at least part of a row (along direction of 112) of pixel circuits (110).  This is among the measures by which less image noise is transmitted to the display when operating the driving circuit [0011].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the circuit of Lin to be modified wherein the common well of a set of pixel drive circuits occupies part of at least one row of pixel drive circuits, in view of the teaching of Kasai, to transmit less image noise.

Regarding claim 5, Lin in view of Kasai discloses the plurality of pixel drive circuits of claim 4.  
Lin does not expressly state the circuit being provided wherein the common well occupying part of at least one row of pixel drive elements occupies a contiguous part of an adjacent row of pixel drive elements.
However, OLED pixel circuits of Kasai [0053] are formed in a common well (104 of Figures 4, 5) extending across the display region (100 of Figures 3, 4; [0045]).  Two adjacent rows (along direction of 112; see examples of lines carrying Gwr{1}, Gwr{2}) within the display region – within which the common well (104 of Figures 4, 5) is formed – are interpreted to read fairly on the contiguous part of adjacent rows occupied by the common well, as claimed.  This is among the measures by which less image noise is transmitted to the display when operating the driving circuit [0011].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the circuit of Lin to be modified wherein the common well occupying part of at least one row of pixel drive elements occupies a contiguous part of an adjacent row of pixel drive elements, in view of the teaching of Kasai, to transmit less image noise.


Regarding claim 6, Lin in view of Kasai discloses the plurality of pixel drive circuits of claim 1.  
Lin does not expressly state the circuit being provided wherein the common well is an n-well and the FETs located therein are p-channel FETs.
However, OLED pixel circuits of Kasai [0053] are formed from P-channel type transistors in an N-well [0078].  This is among the measures by which less image noise is transmitted to the display when operating the driving circuit [0011].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the circuit of Lin to be modified wherein the common well is an n-well and the FETs located therein are p-channel FETs, in view of the teaching of Kasai, to transmit less image noise.

Regarding claim 7, Lin in view of Kasai discloses the plurality of pixel drive circuits of claim 1.  
Lin does not expressly state the circuit being provided wherein the common well is a p-well and the FETs located therein are n-channel FETs.
However, OLED pixel circuits of Kasai [0053] are formed from P-channel type transistors in an N-well [0078].  As an alternative, said transistors may be n-channel type with the well inverted [0089] as p-channel.  This is among the measures by which less image noise is transmitted to the display when operating the driving circuit [0011].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the circuit of Lin to be modified wherein the common well is a p-well and the FETs located therein are n-channel FETs, in view of the teaching of Kasai, to transmit less image noise.

Regarding claim 8, Lin in view of Kasai discloses the plurality of pixel drive circuits of claim 1.  
Lin does not expressly state the circuit being provided wherein the common well is biased to a common supply voltage over a plurality of contacts.
However, OLED pixel circuits of Kasai [0053] are formed in a well (104 of Figure 5) fed with a same value potential as the substrate of pixel circuits’ transistors [0063] each coupled to a feeder (116 of Figure 6) carrying said potential.  This is among the measures by which less image noise is transmitted to the display when operating the driving circuit [0011].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the circuit of Lin to be modified wherein the common well is biased to a common supply voltage over a plurality of contacts, in view of the teaching of Kasai, to transmit less image noise.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AM/
/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Evidentiary reference, Clark et al. (9,117,746) | col. 10, ll. 64 – 66: “...[b]ias can be static...and can be applied...to groups of transistors that share a common well.  Biasing can be static to set threshold voltage at a fixed set point...”